Exhibit 99.1 Worldwide Energy and Manufacturing USA, Inc. Announces First Quarter 2010 Financial Results and Conference Call, Highlighted by Increased Revenues for the Quarter and Net Income Per Share of $0.39 SOUTH SAN FRANCISCO, Calif. and SHANGHAI, CHINA (MARKET WIRE) – May 17, 2010 Worldwide Energy and Manufacturing USA, Inc. (OTC BB: WEMU) (“Worldwide” or the “Company”), a U.S.-based solar module technology and China manufacturing company specializing in products for customers in the industries of solar energy, aerospace, wireless telecommunications, medical equipment and automotive industries, today announced financial results for its first fiscal quarter ended March 31, 2010. Jimmy Wang, chairman and chief executive officer of Worldwide, stated:“Our business model continues to thrive, showcased by our dramatic increase in sales for the first quarter 2010. I am extraordinarily pleased with the progress of our strategic initiatives. The backlog in our solar divisionremains very strong currently standing at approximately $82 million dollars. We expect another strong showing in the second quarter and continued strength throughout the rest of the year.” First Quarter Ended March 31, 2010 Highlights Revenues for the first quarter of fiscal year 2010 totaled $30,331,571, an increase of $20,049,704, or 195%, from revenues of $10,281,867 generated in the first quarter of 2009. Net Income attributable to Worldwide for the first quarter of fiscal year 2010 totaled $1,950,735, an increase of 195% from $660,794 in the first quarter of 2009. Basic and diluted net income of $0.39 per share, an increase of 105% from the $0.19 earnings per share achieved in the same period a year ago. Gross profit increased to $3,791,698 from $1,719,067 representing an increase of $2,072,631, or 120.6%, for the three months ended March 31, 2009. The gross profit from Worldwide’s solar division was $2,802,891 for the three months ended March 31, 2010 compared to $986,024 in the same period of 2009.This represents an increase of $1,816,867 in gross profit for the division, or approximately 184.3%. 1 Solar division revenue increased to $26,211,272 from $6,889,539. This represents an increase of $19,321,733 in revenue from the Company’s Solar Division, or approximately 280.4%, compared to the same period a year ago. Total assets increased to $49,799,392 from $34,650,123 at December 31, 2009, an increase of $15,149,269, or 43.7% Cash and cash equivalents totaled $16,085,154 from $9,180,974, an increase of $6,904,180, or 75.2%, from $9,180,974 at December 31, 2009. Basic and diluted weighted average shares outstanding increased to 5,043,130 from 3,522,933 at March 31, 2009. Worldwide President Jeff Watson, commenting on the quarter, stated:“All aspects of the business are coming together as our current sales revenue and future prospects remain very healthy. We anticipate acceptance to a senior exchange in the very near future and we have entered 2010 with the highest run-rate in the Company’s history. We anticipate another record year and will release guidance for the full year after we release our second quarter earnings in August 2010, as this will lend even further visibility to our full year potential. We welcome an open discussion in our conference call regarding every aspect of our business model and the future prospects of the Company.” Conference Call and Webcast The Company will hold a conference call to discuss its first quarter 2010 financial results on Tuesday, May 18, 2010 at 11:00 a.m. Eastern time (8:00 a.m. Pacific). To participate in the call please dial (888) 549-7704, or (480) 629-9858 for international calls, approximately 10 minutes prior to the scheduled start time. Interested parties can also listen via a live Internet webcast, which can be found via the Company’s website at http://www.wwmusa.com or alternately at http://viavid.net. A replay of the call will be available for two weeks from 2:00 p.m. May 18, 2010, EDT until 11:59 p.m. EDT on June 1, 2010. The number for the replay is (800) 406-7325 or (303) 590-3030 for international calls; the passcode for the replay is 4303465. In addition, a recording of the call will be available via the company’s website at http://www.wwmusa.com for one year. About Worldwide Energy and Manufacturing USA, Inc. Worldwide Energy and Manufacturing USA, Inc. (http://www.wwmusa.com), headquartered in South San Francisco, California, is a 16-year-old engineering-oriented firm specializing in photovoltaic (PV) module, mechanical, electronics and fiber optic products manufacturing. The company's worldwide customer base includes the industries of solar energy, wireless telecommunications, aerospace, automobiles and medical equipment. Subsidiaries include Shanghai Intech Electro Mechanical Products Co. Ltd., Shanghai Intech Electronics Manufacturing Co. Ltd. and Shanghai Intech Precision Mechanical Products Manufacturing Co. Ltd., located in Shanghai, China. 2 Forward-looking statements: The above news release contains forward-looking statements. The statements contained in this document that are not statements of historical fact, including but not limited to, statements identified by the use of terms such as "anticipate," "appear," "believe," "could," "estimate," "expect," "hope," "indicate," "intend," "likely," "may," "might," "plan," "potential," "project," "seek," "should," "will," "would," and other variations or negative expressions of these terms, including statements related to expected market trends and the Company's performance, are all "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 and involve a number of risks and uncertainties. These statements are based on assumptions that management believes are reasonable based on currently available information, and include statements regarding the intent, belief or current expectations of the Company and its management. Prospective investors are cautioned that any such forward-looking statements are not guarantees of future performances, and are subject to a wide range of external factors, uncertainties, business risks, and other risks identified in filings made by the company with the Securities and Exchange Commission. Actual results may differ materially from those indicated by such forward-looking statements. The Company expressly disclaims any obligation or undertaking to update or revise any forward-looking statement contained herein to reflect any change in the company's expectations with regard thereto or any change in events, conditions or circumstances upon which any statement is based. {FINANCIAL CHARTS FOLLOW} 3 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2010 December 31, 2009 ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net of allowances of $274,000 and $312,000, at March 31, 2010 and December 31, 2009, respectively Notes receivable Inventories VAT tax receivable Advances to suppliers Deferred tax asset Note receivable from officer - Prepaid and other current assets Total current assets Property and equipment, net Intangible assets Goodwill Long term receivable – related party Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Lines of credit Warrant derivative liability Tax payable Due to related parties Customer deposits Total liabilities Commitments and contingencies (Note 3) Stockholders’ equity Common stock (No Par Value; 100,000,000 shares authorized; 5,642,567 and 3,671,611 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively; including 1,620,954 shares held in escrow subject to contingent future events as of March 31, 2010) Retained earnings Accumulated other comprehensive income Total equity attributable to Worldwide Non-controlling interest Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 4 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF INCOME For the Three Months Ended March 31, Revenue Sales $ $ Cost of goods sold Gross profit Operating Expenses Selling, general and administrative expenses Management and professional fees paid to stockholders Stock based compensation Depreciation Total operating expenses Net operating income Other Income (expenses) Interest income Interest expense ) ) Other income Exchangegain (loss) ) Total other income Income before income taxes Income taxes ) ) Net income Less: net income attributable to non-controlling interest ) ) Net income attributable to Worldwide $ $ Earnings per share attributable to Worldwide stockholders: Basic and diluted earnings per share from continuing operations $ $ Basic and diluted earnings per share $ $ Basic and diluted weighted average shares outstanding 5 WORLDWIDE ENERGY AND MANUFACTURING USA, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation Allowance for bad debts – accounts receivable ) Stock based compensation expense Change in warrant derivative liability ) ) Provision for warranty - Changes in operating assets and liabilities: Accounts receivable ) ) Notes receivable ) Inventories ) ) VAT tax receivable ) Advance to suppliers ) - Loan receivable - affiliate - Prepaid and other current assets Accounts payable Accrued expense and acquisition cost payable ) Tax payable ) ) Customer deposits ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Deposits paid for investment in subsidiaries - ) Restricted cash ) - Net cash used in investing activities ) ) Cash flows from financing activities: Net proceeds from issuance of common stock and warrants - Repayment of loans payable to shareholders - ) Proceeds of borrowing from related parties Repayment of loans payable to shareholders ) - Net proceeds from lines of credit - Repayment of bank loans ) - Net cash flows provided by financing activities: Effect of exchange rate changes on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents- beginning of period Cash and cash equivalents- end of period $ $ Supplemental disclosure of non cash activities: Cash paid during the period for: Interest $ $ Income tax $ $ 6 Non-cash investing and financing activities: During the period ended March 31, 2010, the Company accounted for $6,094,876 of warrants issued in its 2010 Financing as a warrant derivative liability. This information is intended to be reviewed in conjunction with the Company’s filings with the Securities and Exchange Commission. Contact: At the company: Worldwide Energy and Manufacturing USA, Inc. Jeff Watson 650-794-9888 jeffw@wwmusa.com http://www.wwmusa.com Investor relations: Dave Gentry RedChip Companies, Inc. Office: (407) 644-4256, Ext. 104 Cell: (407) 491-4498 info@redchip.com http://www.redchip.com Alexander Nachman Specialist RedChip Companies (407) 644-4256, Ext. 118 alexn@redchip.com www.redchip.com ### 7
